DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

The amendments filed 3/16/2022 have been entered.  

Drawings
The drawings were received on 3/16/2022.  These drawings are acceptable.

The amendments to the specification and drawings overcome the objections set forth in the Non-Final Rejection mailed 1/18/2022.  

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 

 Claim Objections 
Specification filed on 3/16/2022 has been amended so that the inner wall 16b is no longer referred to as the “outer wall”.  
In the specification filed on 3/16/2022 on p. 12 the objective function is now a valid equation.  
Art Rejections
Applicant’s arguments under number 1 on pgs. 5-6 have been fully considered but are not persuasive for the following reasons: 
Simaan discloses as an initial point the entrance to the nasopharyngeal tube as this is the first point where the probe follows a circular path (i.e. a predetermined curve) (column 24 line 16).
Column 24 lines 14-16: The probe follows a predetermined curve in that it is known before the procedure that the nasopharyngeal tube is circularly shaped (column 24 lines 14-16).  
The determining step for the Simaan reference involves taking pressure measurements and for the instant application the determining step involves computing the angle for the segments to create a curve.  Both have a determining step therefore a distinction is necessary.  
The nostril is the ‘entry point’ and the entrance to the nasopharyngeal tube is the ‘initial point’.  ‘where’ and the ‘when’ is the start of the procedure (as is the case for the instant application as well).  
The entry point would be where the probe enters the nose and the initial point would be where the probe enters the nasopharyngeal tube.  Once in the nasopharyngeal tube the probe follows a circular path as the tube is circularly shaped (column 24 lines 14-16).  
The entrance to the nasopharyngeal tube and the entrance of the nostril are not the same spot but part of the probe extends between those two points thereby defining an initial bend.  
 Applicant’s arguments under number 2 on pgs. 6-7 have been fully considered but are not persuasive for the following reasons: 

Simaan discloses the determining of a new orientation of the segments which results in an advancement of the distal end to a new position (column 2 lines 2-5).  Since the probe has to follow a curve it must minimize its path’s deviation from that curve or it wouldn’t be able to advance.  
Simaan’s probe uses the pressure measurements to enable advancement of the probe (column 3 lines 5-13)
“determines corrections” which means it changes the orientation of its segments in order to better follow the path (i.e. it determines new orientations).   There is an if and only if relation between these phrases.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1, 2, 5 - 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simaan et al. (US 9539726 B2).
	Regarding claim 1, Simaan teaches a method for guiding a probe inside a constrained space, wherein the probe is a hyper-redundant manipulator (Fig. 1 - multiple-segment continuum robot 100) comprising a plurality of independently-orientable connected segments (Fig. 2 - single segment 101) extendable between a proximal end (Fig. 2, column 6 lines 52 to 53 – “base disc 125 at the proximate end”) and a distal end (Fig. 2, column 6 lines 53 to 54 – “end disc 127 at the distal end”) inside the constrained space (column 13 lines 63 to 64– “continuum robotic systems with remote actuation that are designed to access deep confined spaces”), the method including the steps of: determining: an initial point (pi) where the probe intersects a predetermined curve (C)(Fig. 26 from                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     to                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            5
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            5
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            5
                                        
                                    
                                
                            
                        
                    ) which defines a circle or part circle within said space; and an initial bend for the probe between an entry point (Fig. 26A – “base disk”, at the nostril in Fig. 18A - 1801) on a surface of the constrained space and the initial point (Fig. 26A – “end disk”, inside the nasal cavity in Fig. 18B - 1801); and, repeatedly: determining a new orientation of said segments (Figs. 1 & 12 – the orientation of the segments in Fig. 1 is determined by a process depicted in Fig. 12 enabling the advancement of the probe) which results in an advancement of the distal end to a new position (Figs. 2 & 6 – step 613) which is on said curve, the new orientation being determined so as to minimise the deviation between each of: a) the point on the probe where the probe starts to follow said curve and the initial point (Fig. 26A – “end disk”), and b) a point (p2) on the probe closer to the distal end than the point where the probe starts to follow said curve and said curve (Fig. 20 & Fig. 18B – “1801”); and adjusting the orientation of said segments to said new orientation and advancing the probe so that the distal end is located at the new position (Figs. 2 & 6 – step 613).
	Regarding claim 2, Simaan teaches a method according to claim 1 wherein the steps of determining the new orientation and adjusting the manipulator (Fig. 1) are performed in real-time or substantially in real-time (column 8 lines 30 to 32 – “threshold applied in step 609 is adjusted in real-time during insertion of the continuum robot into the cavity”).
	Regarding claim 5, Simaan teaches a probe system (Fig. 26A – “probe”) for accessing a constrained space (column 13 lines 63 to 64 – “continuum robotic systems with remote actuation that are designed to access deep confined spaces”), the probe system comprising: a hyper-redundant manipulator (Fig. 1) having a plurality of independently- orientable connected segments (Fig. 1, column 2 lines 35 to 37  – “robot includes a plurality of independently controlled segments along the length of the continuum robot”) extendable between a proximal end (Fig. 2, column 6 lines 52 to 53 – “base disc 125 at the proximate end”) and a distal end (Fig. 2, column 6 lines 53 to 54 – “end disc 127 at the distal end”); and a controller (Fig. 22B & column 5 lines 21 to 22 – “manipulator control”), wherein the controller is arranged to control the orientation of said segments so as to position the distal end in a desired position (column 2 lines 33 to 34  – “invention provides a controller for compliant insertion of a continuum robot into a cavity”) by: determining: an initial point (pi)(Fig. 26A – “end disk”, inside the nasal cavity in Fig. 18B - 1801) where the probe intersects a predetermined curve (C) which defines a circle or part circle within said space (Fig. 18A – “1803”), and an initial bend for the probe between an entry point on a surface of the constrained space and the initial point (Fig. 26A – “end disk”); and, repeatedly: determining a new orientation of said segments which results in an advancement of the distal end to a new position (Figs 2 & 6, column 4 lines 7 to 9 – “determining an appropriate safe pose for the continuum robot as the distal end is advanced further into the cavity”) which is on said curve, the new orientation being determined so as to minimise the deviation between each of: a) the point on the probe where the probe starts to follow said curve and the initial point (Column 39 lines 32-35 – “adjusting the position of each segment of the plurality of segments to minimize the difference between the determined force and the expected generalized force for each of the plurality of segments”, the processes described by the instant application and the reference both result in adjusting the actual path toward an ideal path for the probe), and b) a point (p2) on the probe closer to the distal end than the point where the probe starts to follow said curve and said curve (Fig. 20 & Fig. 18B – “1801”); and sending actuation signals (column 23 line 59 – “actuation force signals”) to the manipulator (Fig. 1) so to as to cause adjustment of the orientation of said segments to said new orientation and advance the probe so that the distal end is located at the new position (Fig. 2 - 127).
	Regarding claim 6, Simaan teaches a probe system according to claim 5 wherein the controller (Fig. 22B & column 5 lines 21 to 22 – “manipulator control”) performs the steps of determining the new orientation and adjusting the manipulator (column 17 lines 43 to 45 - “real-time function estimation during motion control motivate the choice of a SV machine”) in real- time or substantially in real-time.
	Regarding claim 7, Simaan teaches a probe system according to claim 5 further including an end-effector (column 28 line 50 – “end effector”) at the distal end (Fig. 2, column 6 lines 53 to 54 – “end disc 127 at the distal end”) of the manipulator (column 28 line 50 to 51– “end effector into the configuration space of the manipulator”).
	Regarding claim 10, Simaan teaches a probe system (Fig. 26A – “probe”) according to claim 5 further including a feed-in mechanism (Fig. 19, column 22 lines 23 to 25 – “a linear slider 1903 (which controls the extension of the continuum robot from the robotic stem 1901)”) for advancing the probe.
	Regarding claim 11, Simaan teaches a probe system (Fig. 26A – “probe”) according to claim 5 further including an actuation mechanism (FIG. 19) located at or near the proximal end, the actuation mechanism either being linked to actuators (Fig. 3 – 307 “actuator 1” ) on each segment or arranged to directly drive the motion of each segment (Fig. 19 & column 22 lines 18 to 19 – “an actuation unit that drives the movement of the continuum robot”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 3,4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simaan et al. (US 9539726 B2) in view of Gansler et al. (CA 3008406 A1). 
Regarding claim 3, Simaan teaches a method according to claim 1 
Simaan does not teach wherein the constrained space is toroidal.
	However, Gansler teaches wherein the constrained space (Fig. 4) is toroidal.  
	It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Simaan with the requirement as taught by Gansler.  The device Gansler teaches has a toroidal shaped combustion chamber (Fig.2 - 114) which would therefore require that the probe operate within a toroidal space. The result would be a hyper-redundant manipulator wherein the constrained space is toroidal.  This method would be well adapted for using a continuum robot (hyper redundant manipulator) inside of a gas turbine engine.  
	Regarding claim 4, Simaan teaches a method according to claim 1, Simaan also teaches that the ideal shape of the probe is circular (column 29 lines 51 to 52 -  “ideal circular configuration”).  Simaan does not teach wherein the curve defines a midpoint of the space.
	However, Gansler does teach wherein the curve defines a midpoint (Fig. 4).  The circular curve that traverses the toroidal combustion chamber and which is maximally distant from the walls of the chamber (and thus has maximum maneuverability before encountering an obstruction) would define a midpoint between the walls of the combustion chamber.  
	It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Simaan with the requirements as taught by Gansler to have a probe whose path is circular and defines a midpoint.  The resulting method would be less likely to encounter obstructions as this midpoint path is maximally distant from the obvious obstacles that are the walls of the engine.  
Regarding claim 8, Simaan teaches a probe system according to claim 5 Simaan does not teach wherein the constrained space is toroidal.
However, Gansler does teach wherein the constrained space is toroidal (Fig. 4). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Simaan with the requirement as taught by Gansler.  The device Gansler teaches has a toroidal shaped combustion chamber (Fig.2 - 114) which would therefore require that the probe operate within a toroidal space. The result would be a hyper-redundant manipulator wherein the constrained space is toroidal.  One of ordinary skill in the art would be motivated to make this improvement so as to be able to operate such a probe in the toroidal shape of a combustion chamber.  
Regarding claim 9, Simaan teaches a probe system according to claim 5, Simaan also teaches that the ideal shape of the probe is circular (column 29 lines 51 to 52 - “ideal circular configuration”).  Simaan does not teach wherein the curve defines a midpoint of the space.
However, Gansler does teach wherein the curve defines a midpoint of the space.  The circular curve that traverses the toroidal combustion chamber and which is maximally distant from the walls of the chamber (and thus has maximum maneuverability before encountering an obstruction) would define a midpoint between the walls of the combustion chamber.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Simaan with the requirements as taught by Gansler to have a probe whose path is circular and defines a midpoint.  The resulting configuration would result in a system which would be less likely to encounter obstructions.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868